DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 16 and 27 (items A. and B. at par. 1-2 of the 06/15/2020 Office action) are withdrawn in light of applicant’s 12/09/2020 amendments, and reasons for allowance, discussed below.
The provisional double patenting rejection of claims 16-29 over claims 1-19 of U.S. Patent 10,639,392 B1 (matured from copending Application No. 15/004,096) (at par. 3-5 of the 06/15/2020 Office action), is withdrawn in light of the December 09, 2020 terminal disclaimers filed in the instant application for U.S. 10,639,392 B1, which was approved on December 12, 2020.

Terminal Disclaimer
Applicant’s electronic terminal disclaimer, filed December 09, 2020 for U.S. Patent 10,639,392 B1 to Epperson, matured from copending Application No. 15/004,096, approved on December 12, 2020; is acknowledged.


EXAMINER’S AMENDMENT
Claims 16-29 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with DEAN L. FANELLI (Reg. No. 48,907) on January 11, 2021.
The claims are amended as follows:
[...]
28.	(Currently Amended) A method of inhibiting the olfactory glands comprising contacting a subject in need of olfactory inhibition with a composition of claim 16[[1]].
29.	(Currently Amended) The method of preparing a scent masking mixture according to claim 21[[14]], wherein heating occurs at approximately 230 degrees Fahrenheit.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is MESSINA (US 2014/0352630 A1, Publ. Dec. 4, 2014, hereinafter, “Messina”).  Messina is directed to combination animal repellents.  Messina, title & abstract.  In this regard, Messina teaches a composition including eucalyptus, peppermint, rosemary, and clove in water, for the control and management of pests and insects.  Messina, par. [0002], [0005], [0008] & [0026]-[0030].  However, Messina DOES NOT TEACH: 
(i) a composition further comprising eucalyptus, peppermint, rosemary, and clove essences; or
(ii) heating the composition “at a temperature of less than 250º F until steam is detected,”
as required by independent claims 16 and 21.  In this regard, the 37 CFR § 1.132 Declaration, filed on October  29, 2019 in the parent U.S. application 15/004,096 (matured into US 10,639,392) (attached, and hereinafter referred to as “Declaration”) discuses an “exemplary embodiment” that “included a mixture according to the claimed invention that can be made by combining Earth scent fragrance, eucalyptus oil, peppermint oil, rosemary oil, clove oil in a vessel, and heating the ingredients with water” (Declaration, par. 5.a), wherein “heating” involves “heating the ingredients in the vessel until steam is detected,” further wherein “[p]referably heating occurs at less than two hundred fifty degrees Fahrenheit (250 °F), beneficially at approximately two hundred thirty degrees Fahrenheit (230 °F)” (see par. [0007] of the instant published application, US 2020/0188547 A1 by Epperson), WHEREAS the individual ingredients alone would not mask odor (Declaration, par. 6.f, which includes a composition of Messina containing .

Conclusion
Claims 16-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611